    Case 20-34049 Document 101-1 Filed in TXSB on 01/12/21 Page 1 of 7




               SETTLEMENT AND COMPROMISE AGREEMENT

       This Settlement and Compromise Agreement (the "Agreement") is made and
entered into this 14th day of December 2020 by and between Murphy Shipping &
Commercial Services, Inc. d/b/a Murphy Global Logistics (“Debtor”) and Claimant as
defined herein.

                                     DEFINITIONS

      "Bankruptcy Court" shall mean the United States Bankruptcy Court for the
Southern District of Texas, Houston Division;

       "Bankruptcy Case" shall mean that certain Chapter 11 case styled In re
Murphy Shipping & Commercial Services, Inc., d/b/a Murphy Global Logistics under
case no. 20-34049-EVR-11.

       "Claimant" shall mean GLO CPA’S, LLP

       "Parties" shall mean the Debtor, Debtor and Defendants.

                                       RECITALS

        WHEREAS Debtor initiated the Bankruptcy Case on August 14, 2020, by the
filing of a voluntary petition for relief under Subchapter V of Chapter I 1 of the United
States Bankruptcy Code.

       WHEREAS Debtor confirmed its Chapter 11 Plan of Reorganization (the "Plan")
by order entered in the Bankruptcy Case on October 30, 2020 , and therein all objections
to allowance of claims were required to be filed within sixty (60) days of the confirmation
date.

       WHEREAS the Debtor filed his objection to the proof of claim filed by Claimant,
disputing charges that are the basis of the claim as excessive , and alternatively, that the
charges were beyond the scope of the engagement.

         WHEREAS Claimant has at all times denied, and continue to deny, all allegations
and claims made by the Debtor, including that they were in any way involved in any
exorbitant and excessive charges or charges beyond the scope of engagement; and nothing
herein shall be construed or deemed to be evidence or an admission or concession of any
fault, liability, fact or amount of damages, or any other matter whatsoever on the part of
Claimant.

        WHEREAS the Parties consider it desirable and in their best interest to avoid the
uncertainty and expense of continuing to prosecute
                                             7
                                                   and defend claims in the contested
proceeding, and so have reached this Agreement in order to compromise and settle their
differences.
    Case 20-34049 Document 101-1 Filed in TXSB on 01/12/21 Page 2 of 7




   [ NOW THEREFORE, FOR AND IN CONSIDERATION OF THE MUTUAL
COVENANTS, AGREEMENTS AND RELEASES CONTAINED HEREIN, THE
PARTIES AGREE TO SETTLE ALL EXISTING AND POTENTIAL CLAIMS
BETWEEN THEM ON THE FOLLOWING TERMS, SUBJECT TO APPROVAL
BY THE BANKRUPTCY COURT:

       SECTION 1.          Dates. The date upon which the Bankruptcy Court signs the
order approving this Agreement (the "Order") shall be the "Order Date." The "Final
Order Date" shall be the later of the following: (i) the expiration of the deadline for filing
an appeal ("Appellate Pleading"), or (ii) in the event any Appellate Pleading is filed, the
date on which all proceedings resulting from any Appellate Pleading(s) become final.

        SECTION 2.            Bankruptcy Court Approval. No later than seven (7) days
after the execution of this Agreement by all Parties, the Debtor will file with the Bankruptcy
Court and serve a motion to approve this Agreement under FED. R. BAN.KR. P. 9019 (the
"9019 Motion"). The Parties agree to execute all documents reasonably required, and to
file and serve all motions or pleadings reasonably necessary, to obtain all required approvals
from the Bankruptcy Court of this Settlement Agreement and to otherwise carry out the
terms and provisions of this Agreement. The Parties and/or their counsel additionally agree
to provide reasonable cooperation and assistance, if necessary, at any hearing seeking
Bankruptcy Court approval of this Agreement.

In the event the Bankruptcy Court fails to approve the 9019 Motion, this Agreement will
be null and void and of no further force or effect whatsoever. In such circumstances,
neither the fact of the Parties ' negotiation of, nor their entry into this Agreement, nor any
of the Parties' statements made in connection therewith, may be utilized by any Party in
any subsequent litigation or contested matter, offered, or admitted into evidence at any
trial or hearing, disclosed to persons other than the Parties, or used in any fashion except
as may be required by applicable law or permitted by court order, or as otherwise provided
in this Agreement.

       SECTION 3.           Payment to Debtor. In consideration of the mutual promises
contained herein, the Debtor shall allow the claim of Claimant in the amount of
$24,215.63 and shall pay $24,215.63 to the Claimant (the "Settlement Payment"). The
timing of the Settlement Payment shall be structured as follows: all on or before seven (7)
days following the Final Order Date. Debtor, acting thru the disbursement agent
Subchapter V Trustee under the Plan, may pay by check, wire, or other fund transfer
method mutually agreeable to the Debtor and Claimant. The Claimant shall provide the
Debtor with the necessary account information for payment, which shall be kept
confidential. Debtor will provide that account information to the disbursement agent.

       SECTION 4.            Reserved

       SECTION 5.           Dismissal of Objection.
                                                7        Within seven (7) days of the
Settlement Payment in full, the Debtor shall also cause the objection to be dismissed with
prejudice.
    Case 20-34049 Document 101-1 Filed in TXSB on 01/12/21 Page 3 of 7




      SECTION 6.           Releases. Except for the obligations expressly provided for in
this Agreement:

     A. The Claimant, on behalf of itself, its partners, employees, officers , principals,
        members, owners, affiliates, together with their heirs, successors and assigns
        (collectively, the " Releasing Parties") do hereby irrevocably and
        unconditionally release and discharge the Debtor Releasing Parties (defined
        below) from any and all claims, demands, debts, liens, causes of action,
        obligations, promises, agreements, damages, costs, losses, expenses of any
        nature or liabilities , at law or in equity, in contract or in tort, by statute or at
        common law, which they may now have or may hereafter claim to hold or
        possess, whether known or unknown, foreseeable, or unforeseeable, asserted or
        unasserted, or liquidated or unliquidated, arising out of or related to Debtor, the
        Bankruptcy Case, or the Adversary Case.

     B. The Debtor, on behalf of itself and Debtor's bankruptcy estate, (collectively,
        the "Debtor Releasing Parties") do hereby irrevocably and unconditionally
        release and discharge the Claimant Releasing Parties from any and all claims,
        demands, debts, liens, causes of action, obligations, promises, agreements,
        damages, costs, losses, expenses of any nature or liabilities, at law or in equity,
        in contract or in tort, by statute or at common law, which they may now have
        or may hereafter claim to hold or possess,. whether known or unknown,
        foreseeable or unforeseeable, asserted or unasserted, or liquidated or
        unliquidated, including, without limitation, any and all claims that were
        asserted or could have been asserted in the Bankruptcy Case, the contested
        proceeding, or any other forum by the Debtor, Debtor’s bankruptcy estate, or
        anyone claiming, by, through or on behalf of the Debtor, or Debtor’s
        bankruptcy estate, or anyone independently attempting to assert claims of the
        Debtor, or Debtor’s bankruptcy estate (the "Debtor Released Claims").

     C. It is understood and agreed that these are full and complete releases, and
        include all sums of any kind or character, including compensatory and non-
        compensatory damages. It is further understood and agreed that the releases in
        favor of the Claimant Releasing Parties are intended, without warranty, to
        discharge them from all liability for the Debtor Released Claims, and all others
        shall be forever barred and enjoined from asserting the Debtor Released
        Claims against the Claimant Releasing Parties.

     D. Nothing in this Agreement is intended to release any of the Parties from any
        rights, obligations, duties, or debts that are set forth in this Agreement,
        including any claims arising from a breach of this Agreement.

      SECTION 7.            Each Party to Bear its Own Costs. Except as expressly
provided for herein in the event of breach, each Party shall bear its own costs, including
                                               7
lawyer fees, whether such costs were incurred before or after the date of this Agreement.

      SECTION 8.            Breach of Agreement and Specific Performance. In the
    Case 20-34049 Document 101-1 Filed in TXSB on 01/12/21 Page 4 of 7




event any Party fails to perform their obligations under this Agreement, the Party affected
by such failure shall have the right, in addition to any other relief available under
applicable law, to seek specific performance of any of those obligations. The Parties
further acknowledge and agree that, should any Party be required by any breach of this
Agreement by any other Party to institute legal proceedings to enforce or interpret any of
the provisions of this Agreement, the prevailing Party in such litigation shall be entitled
to recover its reasonable attorneys' fees and expenses, including fees on appeal, as well
as court costs.

       SECTION 9.           No Admission of Liability. The Agreement is not to be
construed as an admission of liability on the part of any Party beyond the obligations
contained herein-all such liability being expressly denied. The Parties understand and
agree that no Party may use this Agreement, the fact of the Parties' settlement
negotiations, their reaching a settlement, or the payment of any amounts pursuant to this
Agreement as an admission by any Party as to either the legitimacy or value of any claim
or defense beyond those contemplated to be settled herein.

        SECTION 10.         Entire Agreement. This is the entire agreement between and
among the Parties concerning the subject matters hereof and supersedes and prevails over
all prior and/or contemporaneous agreements, understandings, correspondence, or
representations between and among the parties, whether oral or written. This Agreement
may not be modified or amended, and there shall be no waiver of its provisions, except
by a written instrument executed by the Parties. The Parties expressly waive any right to
assert, after the execution of this Agreement, that any undertaking or obligation has,
through ignorance, oversight, or for any other reason been omitted from the scope of this
Agreement.

       SECTION 11.            No Reliance on Other Parties and Informed Agreement.
Each Party hereby expressly warrants and represents that: (i) they are not relying upon
any statements, understandings, representations, expectations, or agreements other than
those expressly set forth in this Agreement; (ii) they make this Agreement voluntarily and
of their own choice and not under coercion or duress; (iii) they have made their own
investigation of the facts and are relying solely upon their own information and
knowledge and advice of their counsel; (iv) they have no expectation that any other Party
will disclose to them facts material to this Agreement; and (v) they knowingly waive any
claim to rescind or avoid this Agreement based upon undisclosed facts, known or
unknown. No Party has made any representation to or covenant with any other Party about
the legal, tax or other consequences of this Agreement. Each Party has had access to the
legal, tax and other advisors of that Party's own choosing, and has freely and fully
reviewed and negotiated the terms of this Settlement Agreement.

        SECTION 12.          Saving Provision. If any one or more of the covenants or
agreements of this Agreement should be determined by a court of competent jurisdiction
to be contrary to law, and such covenant or agreement
                                                7       is not a material part or term in this
Agreement, then such covenant or agreement shall be deemed and construed to be
severable from the remaining covenants and agreements herein contained and in no way
affect the validity of the remaining provisions of this Agreement.
     Case 20-34049 Document 101-1 Filed in TXSB on 01/12/21 Page 5 of 7




       SECTION 13.          No Assignment. No Party may assign or delegate any rights or
obligations herein.

        SECTION 14.         Jointly Drafted. This Agreement, and all provisions of this
 Agreement, shall be deemed drafted by all of the Parties, and shall not be construed
 against any Party on the basis of that Party's role in drafting this Agreement.

        SECTION 15.          Governing Law and Consent to Jurisdiction. This
 Settlement Agreement shall be governed by and construed in accordance with the laws of
 the State of Texas, without regard to choose of law provisions. The Parties consent to the
 jurisdiction of the United States Bankruptcy Court for the Southern District of Texas,
 Houston Division for the interpretation and enforcement of this Agreement.

        SECTION 16.         Notices. All notices required to be given to the Parties hereto
 shall be sent to the following addresses (unless notified in writing to send to another
 address):

             i.       Notices to Debtor:

                     Kevin S.Wiley, Sr.
                     The Wiley Law Group, PLLC
                     325 N. St. Paul , Ste. 2250
                     Dallas, Texas 75201
                     (214) 537-9572
                     (972) 449-5717
                     kwiley@wileylawgroup.com


             ii.      Notices to Defendants:

                     GLO CPA’S LLLP
                     15518 Walkwood Dr.
                     Houston, Texas 77079

                     With copy to Attorney:

                     Kevin Pennell
                     Pennell Law Firm PLLC
                     19 Briar Hollow Lane, Suite 110
                     Houston, TX 77027
                     713-965-7568
                     kevin@pennellfirm.com


                                                7
Case 20-34049 Document 101-1 Filed in TXSB on 01/12/21 Page 6 of 7




           SECTION 17.             Authorjty of Sjggatorjes, Each Party hereby warrants and
  represents that the person signing this Agreement is expressly authorized and empowered by the
  Pany on whose behalf the person's signature appears to bind that Patty to each of the obligations
  set forth herein. The Parties agree that facsimile and/or PDF signature shall be deemed to be
  originals . This
  Agreement shall be deemed made and entered into when each of the Parties for whose
 signature it is prepared and has executed a copy hereof. There shall be no necessity that
 the Parties execute a single principle original or a single copy hereof. Each copy bearing the
 original signature ofa Party shall be deemed a counterpart. All the counterparts together shall
 constitute one and the same instrument.

        IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
 executed and attested as of the first date written above.




                                                     MURPHY SHIPPNG & COMMERCIAL
                                                     SERVICES, INC. D/B/A MURPHY
                                                     GLOBAL L GISTICS




                                                    GLO CPA'S, LLP



                                                      BY: ITS AUTHORIZED OFFICER




                                                8
Case 20-34049 Document 101-1 Filed in TXSB on 01/12/21 Page 7 of 7




           SECTION 17.              Aythorjty of Sjggatorjes, Each Party hereby warrants and
   represents that the person signing this Agreement is expressly authorized and empowered by the
   Pany on whose behalf the person's signature appears to bind that Patty to each of the obligations
   set forth herein. The Parties agree that facsimile and/or PDF signature shall be deemed to be
   originals . This
   Agreement shall be deemed made and entered into when each of the Parties for whose
   signature it is prepared and has executed a copy hereof. There shall be no necessity that
   the Parties execute a single principle original or a single copy hereof. Each copy bearing the
   original signature of a Party shall be deemed a counterpart. All the counterparts together shal 1
   constitute one and the same instrument.

          IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
   executed and attested as of the first date written above.




                                                        MURPHY SHIPPNG & COMMERCIAL
                                                        SERVICES, INC. D/B/A MURPHY
                                                        GLOBAL LOGISTICS



                                                        BY: ITS AUTHORIZED OFFICER


                                                        GLO CPA'S, LLP



                                                         BY: ITS AUTHORIZED OFFICER




                                                    8
